Citation Nr: 1316886	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  09-29 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for the service-connected degenerative joint disease of the left knee.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1988 to March 2008.  He had prior unverified service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2007 by the RO in Winston-Salem, North Carolina.  The control of the Veteran's claims folder now resides with the RO in Roanoke, Virginia.  

The RO granted service connection for postoperative left knee degenerative joint disease and assigned an initial 10 percent evaluation effective on July 1, 2007.  The effective date was subsequently changed to April 1, 2008.

The Veteran was scheduled to appear for a hearing with a Veterans Law Judge in April 2013.  He failed to report for this hearing.

The Board also observes that the Veteran's appeal originally included the issues of entitlement to higher initial evaluations for degenerative joint disease of the left and right elbow, post-operative left lower extremity varicose veins, degenerative joint disease of the left and right hips, right ankle degenerative joint disease, a right ring finger condition, and status-post hepatitis B.  

However, the Veteran did not perfect an appeal as to those issues following the issuance of a Statement of the Case (SOC) in June 2009.  In his August 2009 VA Form 9, the Veteran specifically indicated that he only wished to appeal the evaluation of the service-connected degenerative joint disease of left knee.  He stated that he did not wish to proceed with the appeals process for the other issues listed in the SOC.  Accordingly, the issue of a higher initial rating for degenerative joint disease of the left knee is the only issue to remain in appellate status. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The records reflects that the Veteran's last VA examination to evaluate his service-connected left knee disability took place in April 2007 and was conducted with his then-pending claim of service connection.  On examination, the examiner found no objective evidence of locking, instability or subluxation.

In his July 2009 Substantive Appeal Form 9, the Veteran reported having subluxation and lateral instability in his left knee.

Since the Veteran asserts that his left knee disability has increased in severity since his last examination and that the evidence does not adequately address the current state of his service-connected disability, the Board finds that an additional examination is necessary.  See Snuffer v. Gober, 10 Vet.App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

In addition, a letter notifying the Veteran and his representative of the scheduled date, time, and location of a hearing was mailed to the Veteran at his last known address in February 2013.  However, the correspondence was returned in March 2013.  

The Board notes that, with respect to VA not having the Veteran's updated address, that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   

To the extent that is not clear that the Veteran was appropriately notified of the recent examination to evaluate the severity of the service-connected knee disability, another attempt should be made to have him examined.  

Accordingly, the case is being REMANDED to the RO for the following action:

1.  The RO should take all indicated action to contact the Veteran in order to have him identify all treatment received for his service-connected left knee disability since 2010.  Based on his response, the RO should obtain copies of all clinical records from any identified health care provider.   

2.  The RO once again should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected left knee disability.  The examiner should be furnished the claims folder for review in connection with the examination.    

All appropriate tests and studies, including X-ray studies  and range of motion studies, should be conducted, and all clinical findings should be reported in detail. 

The examiner should identify any limitation of motion or functional loss due to pain or during flare-ups in terms of the applicable rating criteria.   

The examiner should also address whether the left knee disability is productive of any recurrent subluxation or lateral instability in terms of the applicable rating criteria. 

The examiner should also identify any evidence of pain on motion, weakness, excess fatigability, and incoordination.  

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

